


110 HR 3521 RH: Public Housing Asset Management

U.S. House of Representatives
2007-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 318
		110th CONGRESS
		2d Session
		H. R. 3521
		[Report No.
		  110–521]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			September 10, 2007
			Mr. Sires (for
			 himself, Mr. Frank of Massachusetts,
			 and Ms. Waters) introduced the
			 following bill; which was referred to the
			 Committee on Financial
			 Services
		
		
			January 29, 2008
			Additional sponsors: Mr.
			 Wilson of Ohio, Ms.
			 Norton, Mr. Hare, and
			 Mr. Higgins
		
		
			January 29, 2008
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on September 10, 2007
		
		A BILL
		To improve the Operating Fund for public
		  housing of the Department of Housing and Urban Development.
	
	
		1.Short titleThis Act may be cited as the
			 Public Housing Asset Management
			 Improvement Act of 2007.
		2.Revisions to asset
			 management rules and related fees
			(a)Management and related
			 feesThe Secretary shall not impose any restriction or limitation
			 on the amount of management and related fees with respect to a public housing
			 project if the fee is determined to be reasonable by the public housing agency,
			 unless such restriction or limitation imposed by the Secretary on such
			 fees—
				(1)is determined pursuant to
			 a negotiated rulemaking which is convened by the Secretary no earlier than
			 April 1, 2009, and in accordance with subchapter III of chapter 5 of title 5,
			 United States Code, with representatives from interested parties; and
				(2)is effective only on or
			 after January 1, 2011.
				(b)Increase of threshold
			 for exemption from asset management requirementsAny public housing agency that owns or
			 operates fewer than 500 public housing units under title I of the United States
			 Housing Act of 1937 may elect to be exempt from any asset management
			 requirement imposed by the Secretary.
			3.Prohibition on
			 restriction of fungibility of Capital Fund amountsThe
			 Secretary of Housing and Urban Development shall not impose any requirement,
			 regulation, or guideline relating to asset management that restricts or limits
			 in any way the use by public housing agencies of amounts for Capital Fund
			 assistance under section 9(d) of such Act, pursuant to paragraph (1) or (2) of
			 section 9(g) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)), for
			 costs of any central office of a public housing agency.
		4.Tenant
			 Participation
			(a)Rule of
			 constructionNeither the
			 requirements of this Act, nor any other requirement, regulation, guideline, or
			 other policy or action of the Department of Housing and Urban Development
			 relating to public housing asset management may be construed to repeal or waive
			 any provision of part 964 of title 24 of the Code of Federal Regulations,
			 regarding tenant participation and tenant opportunities in public housing. The
			 Secretary of Housing and Urban Development shall ensure that public housing
			 agencies encourage the reasonable efforts of resident tenant organizations to
			 represent their members or the reasonable efforts of tenants to
			 organize.
			(b)GuidanceGuidance issued by the Secretary of Housing
			 and Urban Development shall encourage participation by residents in the
			 implementation of asset management and the development of local policies for
			 such purposes.
			
	
		January 29, 2008
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
